t c memo united_states tax_court thomas c oberle and margaret colbert oberle petitioners v commissioner of internal revenue respondent docket no filed date kirk a pinkerton and stuart j friedman for petitioners lauren gore for respondent memorandum findings_of_fact and opinion foley judge respondent determined deficiencies in petitioners' federal income taxes of dollar_figure for and dollar_figure for all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioners are entitled to deduct losses attributable to their yacht chartering activity we hold that they are not so entitled findings_of_fact some of the facts have been stipulated and are so found at the time petitioners filed their petition they resided in beverly shores indiana during the years in issue mr oberle was a stockbroker for dean witter reynolds inc and ms oberle was a real_estate broker for price realtors inc on or about date petitioners purchased a 38-foot yacht for dollar_figure entered into a 7-year charter brokerage agreement agreement with michigan city sailboat charters inc broker and docked the yacht in one of the broker's slips at michigan city indiana the agreement provides that the broker is responsible for the following duties showing the yacht to prospective charterers signing any and all documents pertaining to the charter of the yacht collecting fees from charterers making mechanical repairs of items damaged during a charter meeting the charterers at the yacht reviewing yacht equipment and operations taking charterers on orientation cruises cleaning the yacht on completion of the charter and taking all necessary steps to charter the yacht in exchange for these services the broker received a commission of percent of charter revenues the agreement further provides that petitioners are required to maintain the yacht in good condition and have the right to operate the yacht for personal_use provided such use does not conflict with the yacht's charters at the end of date petitioners removed the yacht from the water and placed it in storage for the winter at benton harbor michigan from september through date petitioners worked on the yacht for a total of approximately hours most of this time was spent traveling to the storage_facility where they cleaned and winterized the yacht the yacht was not chartered in on date petitioners sailed the yacht to michigan city during the yacht was chartered days and petitioners received gross_receipts of dollar_figure petitioners occasionally used the yacht for personal enjoyment on date petitioners removed the yacht from the water and placed it in storage for the winter during petitioners worked on the yacht for a total of hours but only hours of such work was performed while the yacht was docked at michigan city petitioners spent most of this time performing routine inspections and maintenance of the yacht from through petitioners did not make a profit from their chartering activity on their returns petitioners claimed net losses of dollar_figure for and dollar_figure for relating to their chartering activity respondent disallowed the claimed deductions because petitioners were not engaged in the activity for profit and did not materially participate in the activity opinion even if petitioners carried on their chartering activity for profit their deductions for this activity shall not be allowed because they did not materially participate in such activity sec_469 disallows the deduction of net losses from any activity in which the taxpayer does not materially participate sec_469 an individual materially participates in an activity when involved in the operations of the activity on a regular continuous and substantial basis sec_469 temporary regulations provide in relevant part that an individual shall be treated as materially participating if the individual meets any of the following tests the individual's participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual's participation in the activity is not less than the participation of any other individual including individuals who are not owners of interests in the activity for such year based on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t and temporary income_tax regs fed reg feb to meet the material_participation test under paragraph a an individual must participate in the activity for more than hours sec_1_469-5t temporary income_tax regs fed reg date petitioners have failed to establish that they materially participated in the charter activity petitioners entered into an agreement with the broker that gave the broker all day-to-day management responsibilities including taking all necessary steps to charter the yacht petitioners failed to devote hours to their activity in and while petitioners devoted hours to their activity in only of such hours relate to the period when the yacht was available for charters assuming arguendo that petitioners did devote more than hours to their activity in they have not established that such participation was greater than the broker's participation in essence petitioners' participation was limited to routine maintenance of the yacht and was not substantial therefore we conclude that petitioners did not materially participate in their chartering activity cf chapin v commissioner tcmemo_1996_56 goshorn v commissioner tcmemo_1993_578 accordingly we hold that they are not entitled to the claimed deductions all other contentions raised by the parties are either irrelevant or without merit to reflect the foregoing decision will be entered for respondent
